Citation Nr: 0916616	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  02-21 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for ulcerative colitis, 
to include as secondary to PTSD, or as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to 
February 1972.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2002 rating decision in which the RO denied the 
Veteran's claims for service connection for PTSD, ulcerative 
colitis, and residuals of right wrist fracture.  The Veteran 
filed a notice of disagreement (NOD) in June 2002, in which 
he noted that he believed his ulcerative colitis was 
secondary to his PTSD.  In October 2002, the RO issued a 
statement of case (SOC) as to the claims for service 
connection for PTSD and for residuals of a right wrist 
fracture.  In the SOC, the RO noted that the Veteran's claim 
for secondary service connection for ulcerative colitis had 
not been previously considered and therefore was not listed, 
and that the Veteran had not otherwise appealed the denial of 
his claim for service connection for ulcerative colitis on a 
direct basis.  In December 2002, the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals), as to the claims involving PTSD and 
residuals of a right wrist fracture.

In a December 2002 rating decision, the RO denied the 
Veteran's claim for service connection for ulcerative 
colitis, as secondary to PTSD.  In a January 2003 
supplemental SOC (SSOC), the claim for service connection for 
ulcerative colitis was again noted as being denied, both on a 
direct basis and as secondary to PTSD.  The Veteran was 
advised that he needed to respond within 60 days to perfect 
his appeal as to this claim for service connection for 
ulcerative colitis.  In a January 2003 statement, the Veteran 
indicated that he wished to appeal his claim for service 
connection ulcerative colitis.  The January 2003 statement 
has been accepted as the Veteran's substantive appeal on that 
issue.

In January 2004, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of that hearing is of record.  

In August 2004, the Board denied the claims for service 
connection for residuals of a right wrist fracture, for PTSD, 
and for ulcerative colitis as secondary to PTSD, and remanded 
the claim for ulcerative colitis, to include as due to Agent 
Orange exposure, to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The appellant appealed the August 
2004 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In June 2005, counsel for the VA 
Secretary and the appellant filed a Joint Motion Remand to 
the Board; requesting that that part of the Board's decision 
that denied service connection for PTSD and service 
connection for ulcerative colitis, as secondary to PTSD, be 
vacated and remanded; and requesting that the appeal as to 
that portion of the August 2004 Board decision that denied 
service connection for residuals of a right wrist fracture be 
dismissed.  By June 2005 Order, the Court granted the Joint 
Motion, vacating those portions of the August 2004 Board 
decision that denied service connection for PTSD and 
ulcerative colitis, as secondary to PTSD, and remanding those 
matters to the Board for proceedings consistent with the 
Joint Motion.

In February 2006, the Board remanded the claims for service 
connection for PTSD and service connection for ulcerative 
colitis, to include as secondary to PTSD, to the RO via the 
AMC in Washington, DC, for further development.  In the 
remand, the Board noted that the actions previously requested 
regarding the claim for service connection for ulcerative 
colitis as due to Agent Orange exposure had not been 
completed, and, that the matter remained for Board 
disposition after completion of the requested actions.  After 
completing the development requested in the August 2004 and 
February 2006 remands, the RO continued the denials of the 
claims (as reflected in a May 2008 SSOC), and returned these 
matters to the Board for further appellate consideration.  In 
the May 2008 SSOC (and in subsequent SSOCs) the RO has 
characterized the claim regarding ulcerative colitis as 
entitlement to service connection for ulcerative colitis, to 
include as secondary to PTSD or as due to Agent Orange 
exposure.  Accordingly, the Board has characterized this 
matter as reflected on the title page.  

The Board notes that the claims on appeal were last 
adjudicated in a February 2009 SSOC.  In February 2009, 
subsequent to issuance of the SSOC, and in April 2009, the 
Veteran submitted additional medical evidence.  This evidence 
was not accompanied by a waiver of initial RO consideration 
of the evidence; however, in light of the Board's favorable 
decision on the claim for service connection for PTSD, the 
Veteran is not prejudiced by the consideration of the 
additionally received evidence in the first instance.  As the 
claim for service connection for ulcerative colitis is being 
remanded, the RO should consider this additional evidence 
when readjudicating this claim.  See 38 C.F.R. §§ 19. 31, 
19.37, 20.1304(c) (2008).

Additionally, the claims file indicates that the Veteran was 
previously represented by Veterans of Foreign Wars of the 
United States (VFW), as reflected in an August 2001 VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative).  In October 2004, the Veteran 
submitted a fee agreement naming Mark R. Lippman as his 
representative.  While, in July 2006, the Veteran submitted a 
VA Form 21-22 naming VFW as his representative, this form 
clearly states that VFW was representing the Veteran only as 
regards a compensation claim filed in July 2006 (a claim for 
service connection for hearing loss and tinnitus).  Thus, the 
Veteran continues to be represented in this appeal by Mark R. 
Lippman.  However, as will be discussed below, Mr. Lippman 
has not been furnished with a copy of the most recent SSOC.  
In light of the favorable decision regarding the claim for 
service connection for PTSD, the Board finds that remand to 
provide Mr. Lippman with a copy of this SSOC is not necessary 
and there is no prejudice to the Veteran by proceeding with 
this portion of the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  As noted in the remand, if the claim 
remaining on appeal remains denied, the Veteran's attorney is 
to be furnished a copy of the SSOC. 
 
The Board's decision granting service connection for PTSD is 
set forth below.  The claim for service connection for 
ulcerative colitis, to include as secondary to PTSD or as due 
to Agent Orange exposure is addressed in the remand following 
the order; that matter is being remanded to the RO via the 
AMC, in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence received in March 2009, the Veteran indicated 
that he should be granted a percentage for his wrist.  As 
noted above, the claim for service connection for a right 
wrist fracture was previously denied in the August 2004 Board 
decision.  The March 2009 request to reopen the claim for 
service connection a right wrist disability has not yet been 
addressed by the RO.  As such, this matter is not properly 
before the Board, and is thus referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The record reflects diagnoses of PTSD that have been 
associated with the Veteran's claimed in-service stressors.  

3.  While the objective evidence does not indicate that the 
Veteran engaged in combat with the enemy during service, 
there is credible evidence of record that tends to 
corroborate the occurrence of at least one of his reported 
stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.   
38 C.F.R. § 3.304(f) (2008).

In March 2002, 38 C.F.R. § 3.304(f) was amended, effective 
March 7, 2002, with respect to claims based on personal 
assault.  See 67 Fed Reg. 10330-10332 (March 7, 2002), 
codified at 38 C.F.R. § 3.304(f)(3).

The Veteran has consistently asserted that he has PTSD, due 
to a personal assault.  Specifically, he has described being 
threatened with a gun by a fellow service member.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  Where, as here, the alleged 
stressor is not combat related, the veteran's lay testimony, 
in and of itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or 
statements.  See Cohen v.  Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet.  App. 389, 395 (1996).  See 
also Zarycki v. Brown, 6 Vet. App.  91, 98 (1993); Doran v. 
Brown, 6 Vet. App. 283, 289-290 (1994).

The Board recognizes that the present case falls within the 
category of situations, to include allegations of personal 
assault, in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  The amendments to 38 C.F.R. § 3.304(f) 
noted above reflect a recognition that service records may 
not contain evidence of personal assault, and that 
alternative sources, including testimonial statements from 
confidants such as family members, roommates, fellow service 
members, or clergy, may provide credible evidence of an in-
service stressor premised on personal assault.  See YR v. 
West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Topic 17, Developing Claims for Service Connection for PTSD  
Based on Personal Trauma (Dec. 13, 2005).

Specifically, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim 
is based on in-service personal assault, evidence from 
sources other than the veteran's service records may  
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to:  
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See 38 
C.F.R. § 3.304(f)(3).
 
The Veteran asserts that he has PTSD related to in-service 
stressors.  In his August 2001 claim for service connection, 
he stated that in February 1971, a fellow service member came 
into his barracks and threatened him with a gun.  A sergeant 
pushed the gun down and it went off an inch from the 
Veteran's foot, with the bullet going through the floor.  The 
Veteran thought the service member who pointed the gun at him 
was sent to the stockade for six months.  He added that, upon 
his return, the service member told the Veteran he was going 
to put him "6 ft. under."  The Veteran also described 
seeing another service member shoot a young woman for 
stealing his watch.  He stated that, at one time, he was 
driving back to his base and was forced to drive through a 
roadblock of Vietnamese in wheelchairs.  In another stressor 
statement, also submitted in August 2001, the Veteran stated 
that he was shot at at night when driving, and saw Vietnamese 
killed.  During the January 2004 hearing, the Veteran 
described his stressful experiences in service, including his 
fellow service member threatening him with a gun, which went 
off near his foot.  

Records of VA treatment from November 2000 to April 2009 
reflect diagnoses of and treatment for PTSD.  During VA 
treatment for PTSD, major depression, and anxiety in January 
2007 and December 2008, the Veteran described the stressor of 
a fellow service member threatening him with a gun Vietnam.  
During VA treatment for PTSD, major depression, and anxiety 
in July 2007, he described flashbacks of the man who shot at 
him in service.  

The Veteran was afforded a VA examination in May 2002.  In 
describing his service experiences, the Veteran stated that 
he drove a truck in service, and described various stressors, 
such as children jumping on the back of his truck and 
stealing things, having to cut a man's throat because he was 
trying to steal from him, and seeing Vietnamese people laying 
on fences.  The examiner commented that the Veteran did not 
describe any out of the ordinary stressors in Vietnam.  The 
Axis I diagnosis was major depression, recurrent.  The 
examiner concluded that the Veteran did not describe and did 
not seem to have symptoms which justified a diagnosis of 
PTSD.  The examiner added that the Veteran had had some 
problems with alcohol, but was reportedly sober since 1980.  

In a September 2004 letter, the Chief of the Mental Health 
Service Line at the Beckley VA Medical Center (VAMC) wrote 
that he had seen the Veteran in June 2001, and diagnosed him 
with severe PTSD.  He acknowledged that the May 2002 VA 
examiner did not give a diagnosis of PTSD, but did record 
many symptoms of PTSD and two specific and severely traumatic 
experiences while in Vietnam.  The VA physician added that he 
had continued to treat the Veteran, and his diagnosis 
remained PTSD, severe, due to Vietnam, adding that there had 
been no other circumstances uncovered in any part of the 
Veteran's life, other than Vietnam, to explain his emotional 
problems.  The physician concluded by stating that he 
believed to an absolute degree of medical certainty that the 
Veteran had severe PTSD from Vietnam. 

In March 2006, the Veteran submitted two letters in which he 
again described the stressful experience of being threatened 
with a gun by a fellow service member in February 1971, which 
was knocked out of the service member's hand and went off 
inches from the Veteran's foot.  Each of these letters was 
signed by an individual who asserted that he knew about this 
incident when it happened.  

The Veteran underwent another VA examination in June 2006.  
When asked why he had PTSD, the Veteran reported that several 
things happened to him, but he specifically described being 
threatened with a gun, which subsequently went off inches 
away from his foot, and seeing a fellow service member shoot 
a Vietnamese girl for stealing his watch.  He described 
nightmares of these incidents.  The Axis I diagnosis was 
PTSD, chronic delayed type.  

The Veteran was most recently afforded a VA examination in 
April 2008, by the same physician who examined him in May 
2002.  He described several in-service stressors, including 
the personal assault stressor of having being threatened with 
a gun by a fellow service member, coming under attack at 
night, and seeing dead bodies.  The Veteran added that, as 
regards the personal assault stressor, he had submitted 
letters confirming the incident.  The Veteran denied current 
alcohol or drug-related problems, stating that he used to 
have problems, but quit when he was about 31 years old.  
Following examination, the Axis I diagnoses were PTSD and 
depressive disorder, not otherwise specified.  The examiner 
noted that the Veteran claimed that the assault, in which he 
was threatened with a gun, did happen, and he had submitted 
letters to VA from people who knew that it happened.  
However, the examiner found that the Veteran did not have any 
specific behavioral changes or difficulties until way after 
he had separated from service and, therefore, the issue of 
the assault as a major stressor was difficult to judge.  The 
examiner noted that the Veteran did report drinking heavily, 
which "could be construed as being contributory by some 
symptoms if he had those."  The examiner concluded that, 
giving the Veteran the benefit of the doubt, there was a 
50/50 possibility that if the assault happened, and was 
confirmed through other sources, plus some other stressors 
that the Veteran described while in service, it could be 
assumed that his symptoms of PTSD were related to his service 
experiences, and the criteria of a 50/50 possibility would be 
met.  

In a June 2008 statement, the Veteran reported that he drank 
heavily for 10 years after separation from service.  In 
correspondence received in July 2008, he clarified that the 
two men who had signed letters in March 2006, indicating that 
they knew of the assault incident when it happened, were both 
present when that incident occurred.  

The Board finds that, while the May 2002 VA examiner did not 
render an Axis I diagnosis of PTSD, the VA treatment records, 
and subsequent VA examinations, including the April 2008 
examination conducted by the same psychiatrist who evaluated 
the Veteran during the May 2002 VA examination, reflect 
diagnoses of PTSD.  Thus, the first element of the service 
connection claim is satisfied.  

Regarding the second element, a link between current PTSD and 
an in-service stressor, the Board observes that, in his April 
2008 VA examination report, the examiner opined that, if the 
alleged in-service assault happened, and was confirmed by 
through other sources, there was a 50/50 possibility that it 
could be assumed that the Veteran's PTSD symptoms were 
related to service.  

There is no mention of the claimed assault stressor in the 
service records, however, as noted above, where the stressor 
is within the category of personal assault, it is not unusual 
for there to be an absence of service records documenting the 
events of which the veteran complains.  See Patton, 12 Vet. 
App. at 281.  

In Patton, the Court stated that in two places, the VA 
Adjudication Procedure Manual M21-1, appeared to improperly 
require that the existence of an in-service stressor be shown 
by "the preponderance of the evidence" and held that any 
such requirement was inconsistent with the benefit of the 
doubt doctrine found in 38 U.S.C.A. § 5107(b).  Therefore, 
the evidence need only be in relative equipoise to prevail on 
the question of existence of the stressor.  Patton at 280.  

While the April 2008 VA examiner did not make a definitive 
statement regarding the occurrence of the alleged in-service 
assault, or the relationship between that assault and the 
Veteran's PTSD, he did express his opinion in terms which 
allow the Board to apply the benefit of the doubt doctrine.  

In this regard, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The April 2008 VA examiner stated that, if the alleged 
assault was confirmed through other sources, there was a 
50/50 chance that the Veteran's PTSD symptoms could be 
assumed to be related to his in-service stressors.  The 
Veteran has submitted statements in which he described being 
threatened by a gun in service, and, each statement was 
signed by an individual who affirmed that he knew about the 
incident when it happened.  The Veteran has stated that both 
of these individuals were there when the assault occurred.  
The Board finds that these statements corroborate the claimed 
in-service assault.  Importantly, as noted above, statements 
from fellow service members may corroborate the Veteran's 
account of a personal assault stressor.  See 38 C.F.R. 
§ 3.304(f)(3).  

In light of the opinion of the April 2008 VA examiner that, 
if confirmed, there was a 50/50 possibility that the 
Veteran's PTSD symptoms could be assumed to be related to his 
in-service experiences, the Board finds that the evidence 
regarding a link between current PTSD and the claimed in-
service assault is, at least, in relative equipoise.   

Given the foregoing, and with resolution of all reasonable 
doubt in the Veteran's favor, the Board finds that the three 
requirements for establishing service connection have been 
satisfied.  See 38 C.F.R. § 3.304(f).  Accordingly, service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim remaining on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on that claim. 

The Veteran has argued that his ulcerative colitis is related 
to his PTSD.  During the June 2006 VA intestines examination, 
the Veteran reported that his ulcerative colitis was 
aggravated by stress.  In a statement received in July 2008, 
Dr. Bou-Abboud opined that stress caused the Veteran's 
diagnosed ulcerative colitis to worsen.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

While the Veteran was afforded a VA intestines examination in 
June 2006, the examiner did not render an opinion regarding 
the relationship between PTSD and ulcerative colitis.  In 
light of the July 2008 letter from the Veteran's private 
physician, the Board finds that a medical opinion to resolve 
the medical relationship, if any, between current ulcerative 
colitis and the Veteran's service-connected PTSD, would be 
helpful in resolving the claim remaining on appeal.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, the RO 
should obtain a supplemental medical opinion from the June 
2006 VA examiner, if available.  In rendering the 
supplemental opinion, the examiner should specifically 
clarify whether the Veteran has current ulcerative colitis 
which is proximately due to or the result of service-
connected PTSD.  

The RO should arrange for the Veteran to undergo VA 
examination only if the June 2006 VA examiner is not 
available, or the designated physician is unable to provide 
the requested opinion without examining the veteran.  

The Veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s) (as adjudication will be based on the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examinations sent to him by the pertinent VA medical 
facility.

Prior to obtaining the requested opinion, the RO should 
obtain and associate with the claims file all outstanding VA 
medical records.  The claims file currently includes 
outpatient treatment records from the Beckley VAMC, dated 
from September 2000 to April 2009.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from the Beckley VAMC, since April 2009, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 
 
The record also reflects that pertinent private medical 
records have not been obtained.  In this regard, as noted 
above, in a July 2008 letter, Dr. Bou-Abboud stated that he 
had evaluated the Veteran.  Records of treatment by Dr. Bou-
Abboud, dated from July 2002 to September 2004 have been 
associated with the claims file.  However, during the June 
2006 VA PTSD examination, the Veteran reported that he was on 
medications from Dr. Bou-Abboud, a gastroenterologist, and, a 
July 2006 record of VA treatment reflects that the Veteran 
was following with an outside gastroenterologist for 
ulcerative colitis.  However, records of treatment since 
September 2004 from Dr. Bou-Abboud, have not been associated 
with the claims file.   

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the Veteran.  On 
remand, the RO should obtain and associate with the claims 
file records of all treatment for ulcerative colitis from Dr. 
Bou-Abboud, since September 2004.  If current authorization 
to obtain these records is required, the RO should request 
that the Veteran sign and furnish such appropriate 
authorization for the release to VA of all such private 
medical records, and any such authorization should be 
associated with the claims file.

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Finally, the Board points out that, as noted above, the 
Veteran is represented in this appeal by Mark R. Lippman, 
Attorney.  While, following the February 2006 remand, the RO 
properly provided the Veteran and Mr. Lippman with copies of 
the May 2008 SSOC, Mr. Lippman was not provided a copy of the 
August 2008 SSOC, which, instead, was carbon copied to VFW.  
In correspondence received in September 2008, a 
representative from the West Virginia Division of Veterans 
Affairs (WVDVA) indicated that, in regards to the Veteran's 
appeal, he was represented by Mark R. Lippman.  A handwritten 
note on a September 2008 SSOC reflects that it was sent to 
the Veteran's attorney in November 2008.  Although the most 
recent, February 2009, SSOC noted that no new information or 
evidence had been received in regards to the claim for 
service connection for ulcerative colitis, this SSOC was 
carbon copied to VFW, as opposed to Mr. Lippman.  
[Parenthetically, the Board points out that, while VFW filed 
a VA Form 646, Statement of Accredited Representative in 
Appealed Case, in March 2009, the Veteran has not filed a new 
VA Form 21-22 naming VFW as his representative in this 
appeal.]  Additionally, a copy of the March 2009 notice to 
the Veteran that his appeal was being certified to the Board 
was not provided to Mr. Lippman.  See 38 C.F.R. § 19.36 
(2008). 

VA regulations specify an appellant's rights to 
representation.  See 38 C.F.R. § 20.600 (an appellant will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person).  If the benefit sought remains 
denied, the RO should ensure that the Veteran's duly 
appointed attorney is provided with a copy of the SSOC 
readjudicating the claim, and afforded the opportunity to 
provide argument on the Veteran's behalf.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Beckley 
VAMC all records of evaluation and/or 
treatment for the Veteran's ulcerative 
colitis, (since April 2009).  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should send to the Veteran and 
his attorney a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim remaining on 
appeal that is not currently of record.  
If current authorization is required to 
obtain outstanding treatment records from 
Dr. Bou-Abboud (identified above), since 
September 2004, the RO should 
specifically request that the Veteran 
provide current signed authorization to 
enable it to obtain all outstanding 
records from this provider, and a copy of 
such authorization should be associated 
with the claims file. 

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records from Dr. Bou-Abboud (as noted 
above)-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should forward the claims file to the 
physician that examined the Veteran in 
June 2006, if available.  

The physician  should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that the Veteran's 
ulcerative colitis (a) was caused, or (b) 
is aggravated by service-connected PTSD.  
If aggravation of the nonservice-
connected disability by service-connected 
disability is found, the physician should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  

The physician should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

If the prior examiner is unavailable, or 
further examination of the Veteran is 
deemed necessary, the RO should arrange 
for the Veteran to undergo examination, 
by a physician, to obtain the above-noted 
opinion.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

5.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim remaining 
on appeal in light of all pertinent 
evidence (to include all evidence 
associated with the claims file since the 
February 2009 SSOC) and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his attorney an 
appropriate SSOC that clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The Veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


